MEMORANDUM **
Esau Aquilino Lopez Aguilar, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s decision denying his applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000), we deny the petition for review.
Substantial evidence supports the agency’s conclusion that Lopez Aguilar did not establish eligibility for asylum. Id. at 1151 (“Absent evidence to compel an alternate conclusion, this case is squarely controlled by [INS v. Elias-Zacarias, 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)], where the Supreme Court held that absent evidence of discriminatory purpose, a guerrilla organization’s attempts to force a person to join them is insufficient to compel a finding of persecution on account of political belief.”).
By failing to qualify for asylum, Lopez Aguilar necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.